Title: Arthur Lee and John Adams to John Julius Pringle, 12 February 1779
From: Lee, Arthur,Adams, John
To: Pringle, John Julius


     
      Sir
      Passy Feb. 12. 1779
     
     We have received your Letter of Feb. 9. offering your Services to the public by going to England to negotiate an Exchange of Prisoners. We have considered this Subject and judging it necessary to send some Person upon this Business, We have determined to accept of your Proposition, and We desire you to prepare yourself for the Journey, with all convenient Dispatch. Your Instructions shall be prepared immediately.
     We are Sir your humble Servants
     
      Arthur Leesigned onlyJohn Adams
     
    